 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TIMOTHY RAY BAKER,                                 No. 2:15-cv-0248 TLN AC P
12                        Plaintiff,
13            v.                                         ORDER
14    J. MACOMBER, et al.,
15                        Defendants.
16

17           This prisoner civil rights case is scheduled for trial before the district judge on April 27,

18   2020. Plaintiff requests that the court return his only copy of his medical records, which he sent

19   to the court in support of his request for a second settlement conference. ECF No. 135. Review

20   of the docket indicates that the documents filed May 1, 2019 appear to be the medical records

21   plaintiff seeks. See ECF No. 127 (66 pages). Because these documents were previously scanned

22   and added to the electronic docket, the Clerk of Court will be directed to return the original

23   documents to plaintiff if still available.

24           Accordingly, IT IS HEREBY ORDERED that:

25           1. Plaintiff’s “motion” filed June 12, 2019, ECF No. 135, is granted; and

26           2. The Clerk of Court is directed to send plaintiff, within ten (10) days after the filing date

27   of this order, the original documents set forth at ECF No. 127; if the original documents are no

28   ////
                                                         1
 1   longer available, the Clerk of Court shall make a copy of the electronic filing and send that copy
 2   to plaintiff.
 3           SO ORDERED.
 4   DATED: June 14, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
